PER CURIAM.
The plaintiff had been the local agent in St Louis, of the defendant, a foreign insurance company, and in this action sought to recover commissions, or commuted value thereof, for renewals of policies after he ceased to be the agent. The plaintiff served as such agent, under a letter from the company, to him, which stated: “Your status is this: You are there working up a business for yourself, and are to be paid the highest commissions we pay to any agent” To this the plaintiff assented. Held, on the trial: 1st. That the whole sentence was to be taken together, and that the plaintiff could not introduce the parol testimony of insurance men or agents, to show that the words “working up a business for yourself” (separating them from the rest of the connected sehtence) had a peculiar meaning, and meant that he should be entitled to continuing, or future commissions after he had ceased to be agent, and of which he could not be deprived by being discharged from the service of the company. 2d. That while the plaintiff might show by parol what were the highest commissions, or best terms paid by the defendant to any of Its agents with like duties as the plaintiff, he could not show that there was a usage among other life insurance companies in St. Louis, or doing business there, to pay commissions for renewals, or the commuted value thereof, during the whole existence of the policy, and after the agent ceased to act for the company. Such usage on the part of other companies being regarded as inconsistent with the special contract, which was, that the plaintiff was to have the highest commissions paid by the defendant, and not the highest paid by others, and, besides, such usage was not alleged or shown to be known to the defendant, which was a foreign corporation.